Citation Nr: 0828839	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  02-20 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected ulcer disease.

2.  Entitlement to an initial rating in excess of 20 percent 
for instability of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
limitation of motion of the left knee.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1973 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Washington, D.C., Regional Office of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied the 
veteran's claim for a rating increase above 10 percent for 
ulcer disease and granted him service connection and a 20 
percent evaluation for a left knee disability, status post 
meniscectomy, effective from July 25, 2000 (the date of his 
original claim for VA compensation for this disability).

During the course of this appeal, the agency of original 
jurisdiction over the veteran's claim was transferred to the 
Baltimore, Maryland, VA Regional Office (RO).  In June 2005, 
the Board remanded the case to the RO for further evidentiary 
and procedural development.  Following this development, the 
initial 20 percent evaluation for the veteran's left knee 
disability and the 10 percent evaluation for his ulcer 
disease were confirmed and continued in a December 2005 
rating decision.  The Board denied the veteran's appeal in 
June 2006.  The veteran appealed the June 2006 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2008 Order, the Court granted a Joint 
Motion for Remand filed by the parties and vacated the 
June 2006 Board decision in part.  The case was thereafter 
returned to the Board.

In February 2005, the veteran presented personal testimony 
during a central office board hearing before undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in November 2003.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).

Although correspondence from the RO to the veteran dated in 
November 2003 discussed the "duty to notify" provisions of 
VCAA and the evidence needed to substantiate his claims for 
an increased rating, the letter did not discuss the need to 
submit evidence that showed the effect of the disability on 
the claimant's employment and daily life.  Additionally, the 
letters did not discuss the specific criteria listed in 
Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263, and 7305 required for an increased rating for a 
knee disorder and for an ulcer disorder.  Therefore, the 
Board finds appropriate action should be taken to ensure 
adequate VCAA notice as to all elements of the claims are 
provided.

A VA gastroenterology consult dated in January 2007 shows 
that the veteran was scheduled for an endoscopy in 
February 2007.  The report of that endoscopy is not of 
record.  As the endoscopy report is likely to contain 
information relevant to the veteran's claim.  It appears that 
the veteran underwent a VA gastrointestinal examination in 
June 2007.  A copy of that report does not appear to be 
associated with the claims folder.  Additional development is 
required to ensure that the treatment records of record are 
complete. 

In June 2005, the Board remanded the issues of entitlement to 
an increased disability rating for a left knee disability and 
ulcer disease.  In Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a Remand by the Board confers upon 
the veteran or other claimant, as a matter of law, the right 
to compliance with the Board's Remand order.  Moreover, the 
Court further held that the Board itself errs when it fails 
to ensure compliance with the terms of its Remand.  Id.

The February 2008 Joint Motion for Remand concluded that the 
directives of the Board's June 2005 Remand had not been 
fulfilled.  Although the AMC/RO provided the veteran with VA 
examinations, the examination reports failed to address the 
information requested by the Board.  Consequently, the 
veteran should be scheduled for VA examinations which will 
fulfill the mandates of the June 2005 Remand.

In light of the concerns expressed in the Joint Motion for 
Remand, the Board finds that further development of the claim 
is warranted.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2007), and 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008) are fully complied with and 
satisfied.

Specifically, the AMC/RO should send the 
veteran a letter which details the need 
for him to show a worsening or increase in 
severity of his disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The letter 
should include the rating criteria set out 
by 38 C.F.R. § 4.71a Diagnostic Codes 
5003, 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263 and § 4.114 Diagnostic Code 
7305 (2007).

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and private, who have 
treated the veteran in connection with 
his claimed disorders since January 2007.  
After the veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  Of particular 
interest are the reports of the February 
2007 VA endoscopy (if performed), and the 
June 2007 VA gastrointestinal  
examination.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file; the 
veteran should be scheduled for an 
appropriate VA examination for the 
purpose of evaluating the severity of his 
symptoms related to his service-connected 
ulcer disease.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.

The examiner is to indicate whether the 
veteran is compliant with his medications 
prescribed for the ulcer disease.  The 
examiner should indicate whether the 
veteran has other gastrointestinal 
disorders unrelated to the ulcer disease, 
and what effect that these disorders have 
on his overall gastrointestinal 
condition.  Additionally, the examiner 
should offer an opinion regarding the 
effect that the veteran's ulcer disease 
alone has on his employability.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

The examiner is specifically requested to 
identify which of the following 
paragraphs best describes the veteran's 
symptoms attributable solely to his ulcer 
disease and not to any other disorder 
(A), (B), (C), or (D):

A)  Severe; pain only partially relieved 
by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and 
weight loss productive of definite 
impairment of health.

B)  Moderately severe; less than severe 
but with impairment of health manifested 
by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year.

C)  Moderate; recurring episodes of 
severe symptoms two or three times a year 
averaging 10 days in duration; or with 
continuous moderate manifestations.

D)  Mild; with recurring symptoms once or 
twice yearly.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file; the 
veteran should be afforded a VA 
orthopedic examination to determine the 
severity of the left knee disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

The physician should respond to the 
following: In reporting the results of 
range of motion testing in degrees, the 
physician should specifically identify 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.

Additionally, the physician is asked to 
respond to the following questions (A), 
(B), (C), (D), (E), and (F):

A)  Is there objective evidence of 
ankylosis of the left knee?

B)  Is there objective evidence of 
recurrent subluxation or lateral 
instability of the left knee?  If so, is 
the symptomatology due to the subluxation 
or instability of the knee best described 
as:
	i)  Severe,
	ii)  Moderate, or
	iii)  Slight?

C)  Is there objective evidence of 
dislocated semilunar cartilage with 
frequent episodes of "locking," pain, 
and effusion into the joint?

D)  Is there objective evidence of 
removal of semilunar cartilage?

E)  Is there objective evidence of 
nonunion or malunion of the tibia and 
fibula?  If so, is the symptomatology due 
to the malunion of the tibia and fibula 
best described as:
	i)  Marked knee or ankle disability,
	ii)  Moderate knee or ankle 
disability, or
	iii)  Slight knee or ankle 
disability?

F)  Is there objective evidence of genu 
recurvatum?

Additionally, the examiner should offer 
an opinion regarding the effect that the 
veteran's left knee disorder alone has on 
his employability.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issues on appeal based on a de novo 
review of all pertinent evidence.  Full 
consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b) 
(regarding extraschedular evaluations) 
and Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (concerning staged 
ratings).  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




